DETAILED ACTION
This communication is responsive to Application 16/944,993 filed July 31, 2020.  Claims 1-21 are subject to examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-3, 5, 7-9, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al. (hereafter Lee) US Patent Publication 2015/0312907 A1.

Claim 1, Lee teaches A method for enabling wireless network version detection, performed by a wireless communication device, the method comprising: generating a control signal (PLCP) for a transmission, (Lee: [0079, Fig. 2] "In the BSS 10, the HEW-AP 11 may transmit to the HEW-STA 12 a frame of a transmission mode (hereinafter referred to as a "HEW mode") according to IEEE standard 802.11ax. The HEW-AP 11 may transmit to the previous version STA 13, 14, or 15) a previous version frame, for example a frame of a transmission mode (hereinafter referred to as a "legacy mode") according to the IEEE standard 802.11a or IEEE 802.11g, a frame of a transmission mode (hereinafter referred to as an "HT mode") according to the IEEE standard 802.11n, or a frame of a transmission mode (hereinafter referred to as a "VHT mode") according to the IEEE standard 802.11ac", and [0082] [0082] "a frame 20 according to an embodiment of the present invention includes a legacy signal part 21 and a signal part 22 for a wireless communication network according to the present embodiment, for example a HEW signal part 22. The frame 20 shown in FIG. 2 and frames to be described below may be physical layer (PHY) frames, for example a physical layer convergence procedure (PLCP) frames" where a PLCP is a control signal);
the control signal including i) a Legacy Signal (SIG) (L-SIG) symbol  (Lee: [0083] "The legacy signal part 21 includes a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field ( L-SIG) for backward compatibility with previous version WLAN devices"),
and ii) an identifier symbol (HEW) which is generated from at least part of, but is not identical to, the L-SIG symbol,  (Lee: [0111-0112] "the HEW-SIG-A1 includes a cyclic redundancy check (CRC) 103 protecting the L-SIG and a part or the whole of fields of the HEW-SIG-A1. The part of the fields includes the mode field 101. In one embodiment, when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101. The CRC 103 is calculated over the L-SIG and the part or the whole of the fields of the HEW-SIG-A1", where "[0103] "The HEW signal field includes at least two symbols (HEW-SIG-A1 and HEW-SIG-A2)"),
the identifier symbol (mode field) indicating a wireless network version of the transmission; (Lee: [0121] "As exemplified in Table 1, the mode field may have 1 bit. One value (for example, `0`) of the mode field may indicate a previous version mode (i.e., a legacy mode, an HT mode, or a VHT mode), and the other value (for example, `1`) may indicate a HEW mode");
and transmitting the control signal. (Lee: [0013] "The method includes generating a short training field, generating a long training field following the short training field, generating a first signal field following the long training field, and transmitting the frame including the short training field, the long training field, and the first signal field. The first signal field includes a mode field for indicating a transmission mode of a frame to be transmitted and a check bit for protecting at least the mode field").

Regarding Claim 2, The method of claim 1, Lee teaches wherein a L-SIG field of the L-SIG symbol includes a Rate subfield and a Length subfield, (Lee: [0083] " The L-SIG may include rate and length information");
and wherein an identifier field of the identifier symbol includes a Cyclic Redundancy Check (CRC) subfield in same corresponding bit positions as the Rate subfield of the L-SIG field, (Lee: [0111-0112] "when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101" which includes bit positions 2-9 where [0116] "Each HEW signal symbol may include signaling information of 10 bits, the CRC of 8 bits"),
wherein the CRC subfield protects the Rate subfield and the Length subfield, (Lee: 0111] "the HEW-SIG-A1 includes a cyclic redundancy check (CRC) 103 protecting the L-SIG and a part or the whole of fields of the HEW-SIG-A1. The part of the fields includes the mode field 101. In one embodiment, when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101");
wherein the CRC subfield indicates the wireless network version of the transmission. (Lee: [0111-0112] "when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101" which includes bit positions 2-9 where [0116] "Each HEW signal symbol may include signaling information of 10 bits, the CRC of 8 bits").

Regarding Claim 3, The method of claim 2, Lee teaches further comprising, prior to said transmitting, encoding the CRC subfield with block convolutional code (BCC) encoding.  (Lee: [0210, Fig. 35] "The interleaver 352 interleaves the bits of each stream output from the encoder to change order of bits. Interleaving may be applied only when BCC encoding is used").

Regarding Claim 5, The method of claim 2, Lee teaches wherein a L-SIG field of the L-SIG symbol includes a Rate subfield and a Length subfield, (Lee: [0083] " The L-SIG may include rate and length information");
and wherein an identifier field of the identifier symbol includes a Cyclic Redundancy Check (CRC) subfield in same corresponding bit positions as the Rate subfield of the L-SIG field, (Lee: [0111-0112] "when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101" which includes bit positions 2-9 where [0116] "Each HEW signal symbol may include signaling information of 10 bits, the CRC of 8 bits"),
wherein the CRC subfield protects the Rate subfield and the Length subfield, (Lee: 0111] "the HEW-SIG-A1 includes a cyclic redundancy check (CRC) 103 protecting the L-SIG and a part or the whole of fields of the HEW-SIG-A1. The part of the fields includes the mode field 101. In one embodiment, when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101");
wherein the CRC subfield indicates the wireless network version of the transmission. (Lee: [0111-0112] "when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101" which includes bit positions 2-9 where [0116] "Each HEW signal symbol may include signaling information of 10 bits, the CRC of 8 bits").

Regarding Claim 7, The method of claim 2, Lee teaches wherein the identifier field includes the Cyclic Redundancy Check (CRC) subfield repeated at least once in same corresponding bit positions as a Tail subfield of the L-SIG field.  (Lee: 0192, Fig. 32] "[0192] In some embodiments, a part of bits corresponding to scrambler initialization bits of the legacy mode frame may be used as the mode field 321 and the CRC 323 may be included to bits corresponding to the reserved bits of the service field").

Regarding Claim 8, The method of claim 1, Lee teaches wherein an identifier field of the identifier symbol includes a Flag subfield (mode field 101) in same corresponding bit positions as a Rate subfield of an L-SIG field of the L- SIG symbol, wherein the Flag subfield indicates the wireless network version of the transmission. (Lee: [0110] "One symbol of the HEW signal field, for example the first symbol (HEW-SIG-A1) includes a mode field 101 including mode information for indicating a transmission mode of the frame 100").

Regarding Claim 9, The method of claim 8, Lee teaches wherein the identifier field includes the Flag subfield repeated at least once in same corresponding bit positions as a Tail subfield of the L-SIG field.  (Lee: [0110] "One symbol of the HEW signal field, for example the first symbol (HEW-SIG-A1) includes a mode field 101 including mode information for indicating a transmission mode of the frame 100").

Regarding Claim 18, Lee teaches A wireless communication device, comprising: an antenna (Fig. 34, 343); a processing device (Fig. 34, 341); a memory  (Fig. 34, 344) associated with the processing device for storing instructions (Lee: [0199]) that when executed by the processing device causes the processing device to: generate a control signal (PLCP) for a transmission, (Lee: [0079, Fig. 2] "In the BSS 10, the HEW-AP 11 may transmit to the HEW-STA 12 a frame of a transmission mode (hereinafter referred to as a "HEW mode") according to IEEE standard 802.11ax. The HEW-AP 11 may transmit to the previous version STA 13, 14, or 15) a previous version frame, for example a frame of a transmission mode (hereinafter referred to as a "legacy mode") according to the IEEE standard 802.11a or IEEE 802.11g, a frame of a transmission mode (hereinafter referred to as an "HT mode") according to the IEEE standard 802.11n, or a frame of a transmission mode (hereinafter referred to as a "VHT mode") according to the IEEE standard 802.11ac", and [0082] [0082] "a frame 20 according to an embodiment of the present invention includes a legacy signal part 21 and a signal part 22 for a wireless communication network according to the present embodiment, for example a HEW signal part 22. The frame 20 shown in FIG. 2 and frames to be described below may be physical layer (PHY) frames, for example a physical layer convergence procedure (PLCP) frames" where a PLCP is a control signal),
the control signal including i) a Legacy Signal (SIG) (L-SIG) symbol  (Lee: [0083] "The legacy signal part 21 includes a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field ( L-SIG) for backward compatibility with previous version WLAN devices"),
and ii) an identifier symbol (HEW) which is generated from at least part of, but is not identical to, the L-SIG symbol, (Lee: [0111-0112] "the HEW-SIG-A1 includes a cyclic redundancy check (CRC) 103 protecting the L-SIG and a part or the whole of fields of the HEW-SIG-A1. The part of the fields includes the mode field 101. In one embodiment, when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101. The CRC 103 is calculated over the L-SIG and the part or the whole of the fields of the HEW-SIG-A1", where "[0103] "The HEW signal field includes at least two symbols (HEW-SIG-A1 and HEW-SIG-A2)"),
the identifier symbol (mode field) indicating a wireless network version of the transmission; (Lee: [0121] "As exemplified in Table 1, the mode field may have 1 bit. One value (for example, `0`) of the mode field may indicate a previous version mode (i.e., a legacy mode, an HT mode, or a VHT mode), and the other value (for example, `1`) may indicate a HEW mode");
and transmit the control signal. (Lee: [0013] "The method includes generating a short training field, generating a long training field following the short training field, generating a first signal field following the long training field, and transmitting the frame including the short training field, the long training field, and the first signal field. The first signal field includes a mode field for indicating a transmission mode of a frame to be transmitted and a check bit for protecting at least the mode field").

Regarding Claim 20, Lee teaches A non-transitory computer-readable medium which stores instructions for execution by a processing device (Lee: [0199]), the instructions comprising: instructions for generating a control signal (PLCP) for a transmission, (Lee: [0079, Fig. 2] "In the BSS 10, the HEW-AP 11 may transmit to the HEW-STA 12 a frame of a transmission mode (hereinafter referred to as a "HEW mode") according to IEEE standard 802.11ax. The HEW-AP 11 may transmit to the previous version STA 13, 14, or 15) a previous version frame, for example a frame of a transmission mode (hereinafter referred to as a "legacy mode") according to the IEEE standard 802.11a or IEEE 802.11g, a frame of a transmission mode (hereinafter referred to as an "HT mode") according to the IEEE standard 802.11n, or a frame of a transmission mode (hereinafter referred to as a "VHT mode") according to the IEEE standard 802.11ac", and [0082] [0082] "a frame 20 according to an embodiment of the present invention includes a legacy signal part 21 and a signal part 22 for a wireless communication network according to the present embodiment, for example a HEW signal part 22. The frame 20 shown in FIG. 2 and frames to be described below may be physical layer (PHY) frames, for example a physical layer convergence procedure (PLCP) frames" where a PLCP is a control signal),
the control signal including i) a Legacy Signal (SIG) (L-SIG) symbol  (Lee: [0083] "The legacy signal part 21 includes a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field ( L-SIG) for backward compatibility with previous version WLAN devices"),
and ii) an identifier symbol (HEW) which is generated from at least part of, but is not identical to, the L-SIG symbol, (Lee: [0111-0112] "the HEW-SIG-A1 includes a cyclic redundancy check (CRC) 103 protecting the L-SIG and a part or the whole of fields of the HEW-SIG-A1. The part of the fields includes the mode field 101. In one embodiment, when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101. The CRC 103 is calculated over the L-SIG and the part or the whole of the fields of the HEW-SIG-A1", where "[0103] "The HEW signal field includes at least two symbols (HEW-SIG-A1 and HEW-SIG-A2)"),
the identifier symbol (mode field) indicating a wireless network version of the transmission; (Lee: [0121] "As exemplified in Table 1, the mode field may have 1 bit. One value (for example, `0`) of the mode field may indicate a previous version mode (i.e., a legacy mode, an HT mode, or a VHT mode), and the other value (for example, `1`) may indicate a HEW mode");
and transmit the control signal. (Lee: [0013] "The method includes generating a short training field, generating a long training field following the short training field, generating a first signal field following the long training field, and transmitting the frame including the short training field, the long training field, and the first signal field. The first signal field includes a mode field for indicating a transmission mode of a frame to be transmitted and a check bit for protecting at least the mode field").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claim 4 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (hereafter Lee) US Patent Publication 2015/0312907 A1, in view of Li, et al. (hereafter Li) US Patent Publication 2016/0066324 A1.

Regarding Claim 4, The method of claim 3, Lee does not explicitly teach wherein the BCC encoding is code rate one half BCC encoding.
However, Li does teach wherein the BCC encoding is code rate one half BCC encoding. (Li: [0086] "One such technique may include BCC encoding, BPSK modulation, and a code rate of one -half or lower").
(Li: [0086]).

Claim 6 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (hereafter Lee) US Patent Publication 2015/0312907 A1, in view of Baik, et al. (hereafter Baik) US Patent Publication 2013/0266083 A1.

Regarding Claim 6, The method of claim 3, Lee does not explicitly teach further comprising, prior to said transmitting, encoding the CRC subfield with tail-biting block convolutional code (BCC) encoding.
However, Biak does teach further comprising, prior to said transmitting, encoding the CRC subfield with tail-biting block convolutional code (BCC) encoding. (Baik: [0177] "The payload may also provide a cyclic redundancy check ( CRC) field. The payload may also optionally include tail bits. The payload can be BCC encoded with or without tail biting").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Lee to include the teachings of Baik in order to encode the CRC subfield with tail-biting BCC (Li: [0086]).

Claim 10 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (hereafter Lee) US Patent Publication 2015/0312907 A1, in view of Zhang, et al. (hereafter Zhang) US Patent Publication 2017/0207944 A1.

Claim 10, The method of claim 1, Lee does not explicitly teach wherein an identifier field of the identifier symbol is generated by interleaving an L-SIG field of the L-SIG symbol with a specified interleaver sequence, wherein the interleaved L-SIG field indicates the wireless network version of the transmission.
However, Zhang does teach wherein an identifier field of the identifier symbol is generated by interleaving an L-SIG field of the L-SIG symbol with a specified interleaver sequence, wherein the interleaved L-SIG field indicates the wireless network version of the transmission. (Zhang: [0112-0115] "a transmit end device supporting a protocol version of the wireless local area network generates a to-be-transmitted preamble of the protocol version. Specifically, the transmit end device determines an original information bit that needs to be carried in each field of the preamble, and performs processing such as channel coding, interleaving, and modulation on the original information bit, so as to generate a preamble including multiple OFDM symbols. The following embodiment mainly describes a generation process of an HE-SIG field that follows a legacy signal field L-SIG field in the preamble of the protocol version. A generation process of a legacy part (an L-STF field, an L-LTF field, and the L-SIG field) of the preamble may be the same as that in an existing older version protocol (such as 802.11a/n/ac)...the generation unit 81 is specifically configured to process the input information bit by using a channel encoder, a first interleaver, and a first modulator to generate the first OFDM symbol, and process the input information bit by using the channel encoder, a second interleaver, and a second modulator to generate the second OFDM symbol, where the first interleaver and the second interleaver are different, and the first modulator and the second modulator are the same or different [i.e.  a specified interleaver sequence]").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Lee to include the teachings of Zhang in order to (Zhang: [0112-0115]).

Claims 11-17, 19, and 20 are hereby rejected under 35 U.S.C. 103 as being unpatentable Lee, et al. (hereafter Lee) US Patent Publication 2015/0312907 A1 in view of Sun, et al. (hereafter Sun) US Patent 10122563.

Regarding Claim 11, The method of claim 1, Lee does not explicitly teach wherein an identifier field of the identifier symbol is generated by scrambling an L-SIG field of the L-SIG symbol with a specified scrambling sequence, wherein the scrambled L-SIG field indicates the wireless network version of the transmission.
However, Sun does teach wherein an identifier field of the identifier symbol is generated by scrambling an L-SIG field of the L-SIG symbol with a specified scrambling sequence, wherein the scrambled L-SIG field indicates the wireless network version of the transmission.  (Sun: [Col. 14, Line 62 - Col. 15, Line  4) "In an embodiment, for example, the AP 14 determines, for each of a plurality of scrambling bit sequences, a respective minimal Hamming distance over all pairs of valid candidate bit sequences for flax-content-consistent L-SIG values and valid candidate bit sequences for a first portion of a data field that corresponds to the different communication protocol (e.g., IEEE 802.11a)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Lee to include the teachings of Sun in order to generate the identifier field by scrambling an L-SIG field a specified scrambling sequence to indicate the version of the transmission (Sun: [Col. 14, Line 62 - Col. 15, Line  4]).

Claim 12, The method of claim 1, Lee does not explicitly teach further comprising, prior to said transmitting, performing Inverse Fast Fourier Transform on the control signal over one or more sub-carriers to time domain, wherein the identifier symbol is a cyclic shifted version, in the time domain, of the L-SIG symbol.
However, Sun does teach further comprising, prior to said transmitting, performing Inverse Fast Fourier Transform on the control signal over one or more sub-carriers to time domain, wherein the identifier symbol is a cyclic shifted version, in the time domain, of the L-SIG symbol.  (Sun: [Col. 16, Lines 6-15] "The output of the constellation mapper 1114 is operated on by an inverse discrete Fourier transform (IDFT) processor 1118 that converts a block of constellation points to a time-domain signal. In embodiments or situations in which the PHY processor 1100 operates to generate data units for transmission via multiple spatial streams, the cyclic shift diversity (CSD) processor 1122 inserts a cyclic shift into all but one of the spatial streams to prevent unintentional beamforming").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Lee to include the teachings of Sun in order to perform IFFT over one or more sub-carriers where the identifier is a cyclic shifted version in the time domain (Sun: [Col. 16, Lines 6-15]).

Regarding Claim 13, The method of claim 1, Lee does not explicitly teach wherein the indicated wireless network version is an Institute of Electrical and Electronics Engineers (IEEE) 802.11 version or an amendment version of the IEEE 802.11 version.  
However, Sun does teach wherein the indicated wireless network version is an Institute of Electrical and Electronics Engineers (IEEE) 802.11 version or an amendment version of the IEEE 802.11 version.  (Sun:  [Col. 14, Line 62 - Col. 15, Line 4) "In an embodiment, for example, the AP 14 determines, for each of a plurality of scrambling bit sequences, a respective minimal Hamming distance over all pairs of valid candidate bit sequences for flax-content-consistent L-SIG values and valid candidate bit sequences for a first portion of a data field that corresponds to the different communication protocol (e.g., IEEE 802.11a)").
The rational and motivation for this teaching of Sun is the same as claim 11.

Regarding Claim 14, Lee teaches A method for enabling wireless network version detection, performed by a wireless communication device, the method comprising: generating a control signal (PLCP) for a transmission, (Lee: [0079, Fig. 2] "In the BSS 10, the HEW-AP 11 may transmit to the HEW-STA 12 a frame of a transmission mode (hereinafter referred to as a "HEW mode") according to IEEE standard 802.11ax. The HEW-AP 11 may transmit to the previous version STA 13, 14, or 15) a previous version frame, for example a frame of a transmission mode (hereinafter referred to as a "legacy mode") according to the IEEE standard 802.11a or IEEE 802.11g, a frame of a transmission mode (hereinafter referred to as an "HT mode") according to the IEEE standard 802.11n, or a frame of a transmission mode (hereinafter referred to as a "VHT mode") according to the IEEE standard 802.11ac", and [0082] [0082] "a frame 20 according to an embodiment of the present invention includes a legacy signal part 21 and a signal part 22 for a wireless communication network according to the present embodiment, for example a HEW signal part 22. The frame 20 shown in FIG. 2 and frames to be described below may be physical layer (PHY) frames, for example a physical layer convergence procedure (PLCP) frames" where a PLCP is a control signal);
and an identifier (mode field) separate from the L-SIG field and the RL-SIG field, the identifier indicating i) a wireless network version of the transmission (Lee: [0121] "As exemplified in Table 1, the mode field may have 1 bit. One value (for example, `0`) of the mode field may indicate a previous version mode (i.e., a legacy mode, an HT mode, or a VHT mode), and the other value (for example, `1`) may indicate a HEW mode"),
and ii) a frame type of the transmission, (Lee: [0110] "One symbol of the HEW signal field, for example the first symbol (HEW-SIG-A1) includes a mode field 101 including mode information for indicating a transmission mode of the frame 100");
and transmitting the control signal. (Lee: [0013] "The method includes generating a short training field, generating a long training field following the short training field, generating a first signal field following the long training field, and transmitting the frame including the short training field, the long training field, and the first signal field. The first signal field includes a mode field for indicating a transmission mode of a frame to be transmitted and a check bit for protecting at least the mode field").
Lee does not explicitly teach the control signal including: a Legacy Signal (SIG) (L-SIG) field, a Repeated L-SIG (RL-SIG) field.
However, Sun does teach the control signal including: a Legacy Signal (SIG) (L-SIG) field, a Repeated L-SIG (RL-SIG) field, (Sun: [Col. 8, Lines 36-39, Fig. 7] "the preamble 701 includes an L-STF 602, an L-LTF 601, an L-SIG 606, a repeated legacy signal field ( RL-SIG) 707 that follows the L-SIG 606, and one or more first HEW signal fields (HEW-SIGAs) 608").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Lee to include the teachings of Sun in order to include an RL-SIG field within the frame (Sun: [Col. 8, Lines 36-39, Fig. 7]).

Regarding Claim 15, The method of claim 14, the combination of Lee and Sun teaches wherein the identifier (mode field 101) is within a signal (SIG) field (HEW-SIG-A1) particular to signaling information of the indicated wireless network version. (Lee: 0111] "the HEW-SIG-A1 includes a cyclic redundancy check (CRC) 103 protecting the L-SIG and a part or the whole of fields of the HEW-SIG-A1. The part of the fields includes the mode field 101", and [0121] "As exemplified in Table 1, the mode field may have 1 bit. One value (for example, `0`) of the mode field may indicate a previous version mode (i.e., a legacy mode, an HT mode, or a VHT mode), and the other value (for example, `1`) may indicate a HEW mode").

Regarding Claim 16, The method of claim 14, the combination of Lee and Sun teaches wherein the control signal (HEW-GF-STF) is a separate field from a signal (SIG) field (HEW-SIG-A1) particular to signaling information of the indicated wireless network version.  (Lee: [0163, Fig. 22] "The HEW-GF-STF may be used for synchronization acquisition").

Regarding Claim 17, The method of claim 14, the combination of Lee and Sun teaches wherein bits of the identifier (mode field) includes shared bits that indicate both i) the wireless network version of the transmission and ii) the frame type of the transmission.  (Lee: [0121] "As exemplified in Table 1, the mode field [of HEW] may have 1 bit. One value (for example, `0`) of the mode field may indicate a previous version mode (i.e., a legacy mode, an HT mode, or a VHT mode), and the other value (for example, `1`) may indicate a HEW mode", and (Lee: [0110] "One symbol of the HEW signal field, for example the first symbol (HEW-SIG-A1) includes a mode field 101 including mode information for indicating a transmission mode of the frame 100").

Regarding Claim 19, Lee teaches A wireless communication device, comprising: an antenna (Fig. 34, 343); a processing device (Fig. 34, 341); a memory  (Fig. 34, 344) associated with the processing device for storing instructions (Lee: [0199]) that when executed by the processing device causes the processing device to: generate a control signal (PLCP) for a transmission, (Lee: [0079, Fig. 2] "In the BSS 10, the HEW-AP 11 may transmit to the HEW-STA 12 a frame of a transmission mode (hereinafter referred to as a "HEW mode") according to IEEE standard 802.11ax. The HEW-AP 11 may transmit to the previous version STA 13, 14, or 15) a previous version frame, for example a frame of a transmission mode (hereinafter referred to as a "legacy mode") according to the IEEE standard 802.11a or IEEE 802.11g, a frame of a transmission mode (hereinafter referred to as an "HT mode") according to the IEEE standard 802.11n, or a frame of a transmission mode (hereinafter referred to as a "VHT mode") according to the IEEE standard 802.11ac", and [0082] [0082] "a frame 20 according to an embodiment of the present invention includes a legacy signal part 21 and a signal part 22 for a wireless communication network according to the present embodiment, for example a HEW signal part 22. The frame 20 shown in FIG. 2 and frames to be described below may be physical layer (PHY) frames, for example a physical layer convergence procedure (PLCP) frames" where a PLCP is a control signal),
and ii) an identifier symbol (HEW) which is generated from at least part of, but is not identical to, the L-SIG symbol, (Lee: [0111-0112] "the HEW-SIG-A1 includes a cyclic redundancy check (CRC) 103 protecting the L-SIG and a part or the whole of fields of the HEW-SIG-A1. The part of the fields includes the mode field 101. In one embodiment, when the CRC 103 protects the part including the mode field 101 of the HEW-SIG-A1 the CRC may follow the mode field 101. The CRC 103 is calculated over the L-SIG and the part or the whole of the fields of the HEW-SIG-A1", where "[0103] "The HEW signal field includes at least two symbols (HEW-SIG-A1 and HEW-SIG-A2)"),
the identifier symbol (mode field) indicating a wireless network version of the transmission; (Lee: [0121] "As exemplified in Table 1, the mode field may have 1 bit. One value (for example, `0`) of the mode field may indicate a previous version mode (i.e., a legacy mode, an HT mode, or a VHT mode), and the other value (for example, `1`) may indicate a HEW mode");
and transmit the control signal. (Lee: [0013] "The method includes generating a short training field, generating a long training field following the short training field, generating a first signal field following the long training field, and transmitting the frame including the short training field, the long training field, and the first signal field. The first signal field includes a mode field for indicating a transmission mode of a frame to be transmitted and a check bit for protecting at least the mode field").
Lee does not explicitly teach the control signal including: a Legacy Signal (SIG) (L-SIG) field, a Repeated L-SIG (RL-SIG) field.
However, Sun does teach the control signal including: a Legacy Signal (SIG) (L-SIG) field, a Repeated L-SIG (RL-SIG) field, (Sun: [Col. 8, Lines 36-39, Fig. 7] "the preamble 701 includes an L-STF 602, an L-LTF 601, an L-SIG 606, a repeated legacy signal field ( RL-SIG) 707 that follows the L-SIG 606, and one or more first HEW signal fields (HEW-SIGAs) 608").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Lee to include the teachings of Sun in order to include an RL-SIG field within the frame (Sun: [Col. 8, Lines 36-39, Fig. 7]).

Regarding Claim 21, Lee teaches A non-transitory computer-readable medium which stores instructions for execution by a processing device (Lee: [0199]), the instructions comprising: instructions for generating a control signal  (PLCP) for a transmission, (Lee: [0079, Fig. 2] "In the BSS 10, the HEW-AP 11 may transmit to the HEW-STA 12 a frame of a transmission mode (hereinafter referred to as a "HEW mode") according to IEEE standard 802.11ax. The HEW-AP 11 may transmit to the previous version STA 13, 14, or 15) a previous version frame, for example a frame of a transmission mode (hereinafter referred to as a "legacy mode") according to the IEEE standard 802.11a or IEEE 802.11g, a frame of a transmission mode (hereinafter referred to as an "HT mode") according to the IEEE standard 802.11n, or a frame of a transmission mode (hereinafter referred to as a "VHT mode") according to the IEEE standard 802.11ac", and [0082] [0082] "a frame 20 according to an embodiment of the present invention includes a legacy signal part 21 and a signal part 22 for a wireless communication network according to the present embodiment, for example a HEW signal part 22. The frame 20 shown in FIG. 2 and frames to be described below may be physical layer (PHY) frames, for example a physical layer convergence procedure (PLCP) frames" where a PLCP is a control signal),
and an identifier (mode field) separate from the L-SIG field and the RL-SIG field, the identifier indicating i) a wireless network version of the transmission (Lee: [0121] "As exemplified in Table 1, the mode field may have 1 bit. One value (for example, `0`) of the mode field may indicate a previous version mode (i.e., a legacy mode, an HT mode, or a VHT mode), and the other value (for example, `1`) may indicate a HEW mode").
and ii) a frame type of the transmission, (Lee: [0110] "One symbol of the HEW signal field, for example the first symbol (HEW-SIG-A1) includes a mode field 101 including mode information for indicating a transmission mode of the frame 100");
and instructions for transmitting the control signal. (Lee: [0013] "The method includes generating a short training field, generating a long training field following the short training field, generating a first signal field following the long training field, and transmitting the frame including the short training field, the long training field, and the first signal field. The first signal field includes a mode field for indicating a transmission mode of a frame to be transmitted and a check bit for protecting at least the mode field").
Lee does not explicitly teach the control signal including: a Legacy Signal (SIG) (L-SIG) field, a Repeated L-SIG (RL-SIG) field.
 the control signal including: a Legacy Signal (SIG) (L-SIG) field, a Repeated L-SIG (RL-SIG) field, (Sun: [Col. 8, Lines 36-39, Fig. 7] "the preamble 701 includes an L-STF 602, an L-LTF 601, an L-SIG 606, a repeated legacy signal field ( RL-SIG) 707 that follows the L-SIG 606, and one or more first HEW signal fields (HEW-SIGAs) 608").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Lee to include the teachings of Sun in order to include an RL-SIG field within the frame (Sun: [Col. 8, Lines 36-39, Fig. 7]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/R.L.S/Examiner, Art Unit 2416   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416